Name: Commission Regulation (EEC) No 1556/86 of 22 May 1986 fixing additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 136/32 23 . 5 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1556/86 of 22 May 1986 fixing additional amounts for live and slaughtered poultry THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price ') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries ( 1), as last amended by Regulation (EEC) No 1 527/73 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas , however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries , a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation (EEC) No 565/68 (*), the import levies on slaughtered fowls , ducks and geese origi ­ nating in and coming from Poland are not increased by an additional amount ; Whereas , pursuant to Regulation (EEC) No 2261 /69 (6), the import levies on slaughtered ducks and geese origina ­ ting in and coming from Romania are not increased by an additional amount ; Whereas , pursuant to Regulation (EEC) No 2474/70 Q, the import levies on slaughtered turkeys originating in and coming from Poland are not increased by an addi ­ tional amount ; Whereas, pursuant to Regulation (EEC) No 2164/72 (8), the import levies on slaughtered fowls and geese origina ­ ting in and coming from Bulgaria are not increased by an additional amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regu ­ lation which appear in the said Annex . Article 2 This Regulation shall enter into force on 23 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77 . 2 OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No 129 , 28 . 6 . 1967 , p . 2577/67 . (4) OJ No L 154, 9 . 6 . 1973, p. 1 . O OJ No L 107, 8 . 5 . 1968 , p. 7 . (6) OJ No L 286, 14 . 11 . 1969 , p . 24 . 0 OJ No L 265, 8 . 12 . 1970 , p . 13 . ( 8 ) OJ No L 232, 12 . 10 . 1972, p . 3 . 23 . 5 . 86 Official Journal of the European Communities No L 136/33 ANNEX Additional amounts applicable to live and slaughtered poultry and halves or quarters (ECU/ 100 kg) CCT heading " No Description Additional amount Imports affected ECU/ 100 kg 02.02 Dead poultry (that is to say, fowls , ducks , geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a) Plucked and gutted, with heads and feet, known as ' 83 % chickens ' b) Plucked and drawn , without heads and feet, but with hearts , livers and gizzards , known as '70 % chickens' c ) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as '65 % chickens' 20,00 20,00 20,00 Origin : Hungary Origin : Hungary Origin : Hungary II . Ducks : a) Plucked, bled, gutted not drawn , with heads and feet, known as '85 % ducks' b) Plucked and drawn , without heads and feet but hearts , livers and gizzards , known as ' 70 % ducks ' c) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as ' 63 % ducks ' 7,00 7,00 7,00 Origin : Hungary Origin : Hungary Origin : Hungary B. Poultry cuts (excluding offals) : II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2 . Of ducks 20,00 7,00 Origin : Hungary Origin : Hungary